DANIEL, Justice
(concurring).
It is my opinion that, with respect to the individual claim files of the Industrial Accident Board, the Legislature did not intend Article 6252-17a to be as broad as it was written. In this respect, I agree with some of the reasoning set forth in Justice Johnson’s concurring opinion. On the other hand, as pointed out in the majority opinion, it is our duty to interpret and apply the statute as written. If this interpretation is broader or narrower than intended, the Legislature will soon have an opportunity to amend and clarify the statute. I concur with the majority opinion.